NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



HOLLY JOY STILLMAN,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D19-1793
                                   )
HARRY DE JESUS,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Robert W. Hitchens of Hitchens & Hitchens,
P.A., St. Petersburg, for Appellant.

Michael C. Clarke and Andrew T. Lynn of
Kubicki Draper, P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and MORRIS and SMITH, JJ., Concur.